DETAILED ACTION
This Office Action is in response to the RCE filed on 07/07/2022.
In the instant application, claims 1, 8 and 15 are amended independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Independent Claim 1 is rejected on the ground of nonstatutory double patenting over claim 1 of U. S. Patent No. 10,908,785 B2 (hereinafter 785’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant application No. 17/145,622
US Patent No. 785’
Claim 1:

A method comprising: 










+ receiving, by a client device, one or more pages of content for display on the client device, via a session with a remote computing device, the content being from an application hosted on the remote computing device; 

+ identifying, by the client device based at least on the application, one or more overlays including content specific to the application from a plurality of overlays; and 

+ displaying, by the client device, the one or more overlays from the client device with at least a portion of the content during the session.


Claim 1:
A method for displaying one or more overlays for a network application accessed via an embedded browser of a client application, the method comprising:
+ (a) establishing, by a client application on a client device, one or more sessions to one or more network applications accessed via an embedded browser of the client application, the client application maintaining a plurality of overlays; 

+ (b) receiving, by the embedded browser of the client application, a web page of a network application of the one or more network applications; 

+ (c) identifying, by the client application, from the plurality of overlays based at least on the network application, one or more overlays of the client application to be displayed over the web page of the network application in the embedded browser; and 

+ (d) displaying, by the client application, the one or more overlays over the web page in the embedded browser.

Claim 3
Claim 3


As can be seen from the table above, independent Claim 1 of the instant application is anticipated by Claim 1 of 785’, in that Claim 1 of 785’ contains all the limitations of Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ketchpaw et al. (“Ketchpaw,” US 2018/0144362), published on May 24, 2018 in view of Miller et al. (“Miller,” US 2016/0110322), published on April 21, 2016 and further in view of Perret et al. (“Perret,” US 2018/0275846), published on September 27, 2018
Regarding claim 1, Ketchpaw teaches a method comprising: 
	receiving, by a client device, one or more pages of content for display on the client device [via a session with a remote computing device] (Ketchpaw: see par. 0085 and Fig. 4A; client device 402 displays a social networking application GUI 406a which displays a user’s newsfeed 418 including social networking content 420 associated with an offer from a merchant 112 such as the first plurality of selectable elements 422), the content being from an application hosted on a remote computing device (Ketchpaw: see par. 0026 and Fig. 1; The client device 102 may include a social networking application 106 associated with the social networking system 104. The social networking application 106 may be a remote application accessed by the client device 102);
	identifying, by [the client device during the session and] a server based at least on the application, one or more overlays (Ketchpaw: see pars. 0034-0035; the social networking system 104 determines which users of the social networking system 104 and respective client devices to provide with the offer. See par. 0039; upon a determination that the user has shown interest in the product, the social networking system 104 determines to provide the content indicating the offer to the user. Accordingly, the social networking system 104 may determine to provide the content to users matching the targeted group of users 110. Note: the system determines the content/ overlay to be presented to matching users) including content specific to the application from a plurality of overlays (Ketchpaw: see par. 0041; once the social networking system generates the content and determines at least one client device to provide with the content, the social networking system provides the content associated with and indicating the offer to the social networking application 106 of the client device 102); and 
	displaying, by the client device, the one or more overlays from the client device with at least a portion of the content [during the session] (Ketchpaw: see pars. 0086-0087 and Figs. 4A-4B; in response to detecting a user interaction with the first plurality of selectable elements 422 as shown in Fig. 4A, the social networking application 106 generates and displays a graphical element 428 including content associated with the offer, overlaying a portion of the merchant’s website 426 in the web browser GUI 424a).
	Ketchpaw does not appear to teach identifying, by the client device based at least on the application, one or more overlay including content specific to the application from a plurality of overlays.
	However Miller teaches a system for providing interactive application demonstration configuration of application libraries running on websites or in native applications; wherein identifying, by the client device based at least on the application, one or more overlay including content specific to the application from a plurality of overlays (Miller: see par. 0064 and Figs. 7-8; a demonstration application that is a native application running on a user device can load a graphical interface containing a live website or web application and determine an overlay element to present with the graphical interface. See par. 0013; determining an overlay element may include selecting a version of the overlay element from amongst a plurality of versions of overlay elements).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Miller and Ketchpaw in front of them to incorporate the determining an overlay element to be displayed on an graphical interface via a client device as disclosed by Miller with the method for providing content/offers to users of a social networking system as taught by Ketchpaw to be able to quickly and easily update the functionality and appearance of an overlay element running on their live webpage (Miller: see par. 0171).
	Ketchpaw and Miller do not appear to teach receiving, by a client device, one or more pages of content for display on the client device via a session with a remote computing device.
	However Perret teaches a context-sensitive overlays for a calendar application. Perret further teaches receiving, by a client device, one or more pages of content for display on the client device via a session with a remote computing device (Perret: ¶ 0052; the user typically authenticates his or her identity to the server 102 to obtain session identifier that identifies user requests to access to a virtual application 128 using a browser application. ¶ 0055-0056; a user of a user system 212 may establish a communication connection to the cloud-based computing platform 200 over a network. A user can access various applications provided by the application platform 210. The application plat form 210 is a cloud-based user interface. ¶ 0046; dynamic web content associated with a virtual application 128 is generated and served to a browser. ¶ 0053; the virtual application 128 may simply provide dynamic web or other content that can be presented and viewed by the user. ¶ 0121; a web browser allows a user of the user system 1312 to access, process and view information, pages and applications available to it from the system1316 over the network 1314. ¶ 0060; a user can access cloud-based applications including a calendar application 228).
All references are in the same field of endeavor of displaying overlay content. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Perret, Ketchpaw and Miller in front of them to include the method receiving content for display via a session with a cloud-based platform as disclosed by Perret with the displaying of offer content as taught by Ketchpaw to provide context-sensitive overlays associated with virtual applications that could be useful to users (Perret: ¶ 0026-0027).
Regarding claim 2, Ketchpaw, Miller and Perret teach the method of claim 1,
Ketchpaw, Miller and Perret further teach establishing, by the client device, the session to the application via an embedded within an application of the client device (Perret: ¶ 0052; the user typically authenticates his or her identity to the server 102 to obtain session identifier that identifies user requests to access to a virtual application 128 using a browser application. Ketchpaw: see par. 0086; the social networking application 106 opens and displays a web browser 424 within the social networking application 106, e.g., an integrated web browser).  
Regarding claim 3, Ketchpaw, Miller and Perret teach the method of claim 1,
Ketchpaw, Miller and Perret further teach wherein the application is hosted on the remote computing device operated by an entity different than an entity operating the client device (Ketchpaw: see par. 0026 and Fig. 1; the client device 102 may include a social networking application 106 associated with the social networking system 104. The social networking application may be a remote application accessed by the client device 102. Note: the client device 102 and social networking system 104 are two different entities).  
Regarding claim 4, Ketchpaw, Miller and Perret teach the method of claim 1,
Ketchpaw, Miller and Perret further teach wherein at least the one or more overlays are provided by an entity different than an entity operating the network application (Ketchpaw: see pars. 0030-0031; the merchant 112 provides the social networking system 104 with offer information related to an offer from the merchant 112. Note: offer information is provided by the merchant 112 which is an entity different from the social networking system 104 that is the host of the remote application).  
Regarding claim 5, Ketchpaw, Miller and Perret teach the method of claim 1,
Ketchpaw, Miller and Perret further teach identifying, by the client device, the one or more overlays from the plurality of overlays based at least on the portion of the content (Ketchpaw: see pars. 0086-0087 and Fig. 4B; the overlay content 428a is associated with the merchant’s web site 426 content as shown in Fig. 4B).  
Regarding claim 6, Ketchpaw, Miller and Perret teach the method of claim 1,
Ketchpaw, Miller and Perret further teach wherein the one or more overlays are configured with a user interface element to prompt an interaction with at least the portion of the content (Ketchpaw: see par. 0088 and Fig. 4B; the graphical element 428 includes selectable element 430a and 430b to instruct the user on how to redeem the offer).  
Regarding claim 7, Ketchpaw, Miller and Perret teach the method of claim 1,
Ketchpaw, Miller and Perret further teach displaying, by the client device, the one or more overlays over at least the portion of the content (Ketchpaw: see pars. 0086-0087 and Figs. 4A-4B; in response to detecting a user interaction with the first plurality of selectable elements 422 as shown in Fig. 4A, the social networking application 106 generates and displays a graphical element 428 including content associated with the offer, overlaying a portion of the merchant’s website 426 in the web browser GUI 424a).  
Regarding claims 8-14, claims 8-14 are directed to a client device for executing the method as claimed in claims 1-7, respectively. Claims 8-14 are similar scope to claims 1-7, respective and are therefore rejected under similar rationale.
Regarding claim 15, Ketchpaw teaches a system comprising: 
	a client device of a first entity (Ketchpaw: see par. 0097 and Fig. 1; a computing device of the social networking system 104) configured to receive, [via a session with a remote computing device], one or more pages of content from an application of a second entity hosted on the remote computing device (Ketchpaw: see par. 0031; the merchant 112 provides the social networking system 104 with offer information related to an offer from the merchant 112); 
	a storage accessible by the client device storing a plurality of overlays (Ketchpaw: see par. 0103 and Fig. 5; data storage 126 of the social networking system 104 includes user data 128, merchant data 130 and offer data 132); 
	wherein [the client device] a server is configured to: 
	identify, [during the session and] based at least on the application, one or more overlays including content specific to the application from the plurality of overlays to be displayed with at least a portion of the content (Ketchpaw: see pars. 0034-0035; the social networking system 104 determines which users of the social networking system 104 and respective client devices to provide with the offer. See par. 0039; upon a determination that the user has shown interest in the product, the social networking system 104 determines to provide the content indicating the offer to the user. Accordingly, the social networking system 104 may determine to provide the content to users matching the targeted group of users 110. Note: the system determines the content/ overlay to be presented to matching users); and 
	display the one or more overlays with at least the portion of the content (Ketchpaw: see pars. 0086-0087 and Figs. 4A-4B; in response to detecting a user interaction with the first plurality of selectable elements 422 as shown in Fig. 4A, the social networking application 106 generates and displays a graphical element 428 including content associated with the offer, overlaying a portion of the merchant’s website 426 in the web browser GUI 424a).  
	Ketchpaw does not appear to teach identifying, by the client device based at least on the application, one or more overlay including content specific to the application from a plurality of overlays.
	However Miller teaches a system for providing interactive application demonstration configuration of application libraries running on websites or in native applications; wherein identifying, by the client device based at least on the application, one or more overlay including content specific to the application from a plurality of overlays (Miller: see par. 0064 and Figs. 7-8; a demonstration application that is a native application running on a user device can load a graphical interface containing a live website or web application and determine an overlay element to present with the graphical interface. See par. 0013; determining an overlay element may include selecting a version of the overlay element from amongst a plurality of versions of overlay elements).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Miller and Ketchpaw in front of them to incorporate the determining an overlay element to be displayed on an graphical interface via a client device as disclosed by Miller with the method for providing content/offers to users of a social networking system as taught by Ketchpaw to be able to quickly and easily update the functionality and appearance of an overlay element running on their live webpage (Miller: see par. 0171).
	Ketchpaw and Miller do not appear to teach receiving, via a session with a remote computing device, one or more pages of content from an application of a second entity hosted on the remote computing device.
	However Perret teaches a context-sensitive overlays for a calendar application. Perret further teaches teach receiving, via a session with a remote computing device (Perret: ¶ 0052; the user typically authenticates his or her identity to the server 102 to obtain session identifier that identifies user requests to access to a virtual application 128 using a browser application. ¶ 0055-0056; a user of a user system 212 may establish a communication connection to the cloud-based computing platform 200 over a network. A user can access various applications provided by the application platform 210. The application plat form 210 is a cloud-based user interface), one or more pages of content from an application of a second entity hosted on the remote computing device (Perret: ¶ 0046; dynamic web content associated with a virtual application 128 is generated and served to a browser. ¶ 0053; the virtual application 128 may simply provide dynamic web or other content that can be presented and viewed by the user. ¶ 0121; a web browser allows a user of the user system 1312 to access, process and view information, pages and applications available to it from the system1316 over the network 1314. ¶ 0060; a user can access cloud-based applications including a calendar application 228).
All references are in the same field of endeavor of displaying overlay content. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Perret, Ketchpaw and Miller in front of them to include the method receiving content for display via a session with a cloud-based platform as disclosed by Perret with the displaying of offer content as taught by Ketchpaw to provide context-sensitive overlays associated with virtual applications that could be useful to users (Perret: ¶ 0026-0027).
Regarding claim 16, Ketchpaw, Miller and Perret teach the method of claim 15,
Ketchpaw, Miller and Perret further teach: an embedded browser within an application of the client device of the first entity is configured to establish the session to the application hosted on the remote computing device of the second entity (Perret: ¶ 0052; the user typically authenticates his or her identity to the server 102 to obtain session identifier that identifies user requests to access to a virtual application 128 using a browser application. Ketchpaw: see par. 0086; the social networking application 106 opens and displays a web browser 424 within the social networking application 106, e.g., an integrated web browser. Ketchpaw: see par. 0086; the social networking application 106 opens and displays a web browser 424 within the social networking application 106, e.g., an integrated web browser).
Regarding claim 17, Ketchpaw, Miller and Perret teach the method of claim 15,
Ketchpaw, Miller and Perret further teach wherein at least the plurality of overlays are stored in the storage of a computing device of the first entity (Ketchpaw: see par. 0103 and Fig. 5; data storage 126 of the social networking system 104 includes user data 128, merchant data 130 and offer data 132).    
Regarding claim 18, Ketchpaw, Miller and Perret teach the method of claim 15,
Ketchpaw, Miller and Perret further teach wherein at least the plurality of overlays are stored in the storage of the client device (Ketchpaw: see par. 0103 and Fig. 5; data storage 126 of the social networking system 104 includes user data 128, merchant data 130 and offer data 132).   
Regarding claims 19-20, claims 19-20 are directed to a system for executing the method as claimed in claims 5-6, respectively. Claims 19-20 are similar scope to claims 5-6, respective and are therefore rejected under similar rationale.

Response to Arguments
On page 3 of the Applicant Arguments/ Remarks filed on 06/07/2022, Applicant just stated that “Perret does not cure the deficiencies of Ketchpaw and Miller” without providing any arguments to support the stated statement. 
	In response, the Examiner respectfully disagrees. Perret teaches a context-sensitive overlays for a calendar application. Perret further teaches receiving, by a client device, one or more pages of content for display on the client device via a session with a remote computing device (Perret: ¶ 0052; the user typically authenticates his or her identity to the server 102 to obtain session identifier that identifies user requests to access to a virtual application 128 using a browser application. ¶ 0055-0056; a user of a user system 212 may establish a communication connection to the cloud-based computing platform 200 over a network. A user can access various applications provided by the application platform 210. The application plat form 210 is a cloud-based user interface. ¶ 0046; dynamic web content associated with a virtual application 128 is generated and served to a browser. ¶ 0053; the virtual application 128 may simply provide dynamic web or other content that can be presented and viewed by the user. ¶ 0121; a web browser allows a user of the user system 1312 to access, process and view information, pages and applications available to it from the system1316 over the network 1314. ¶ 0060; a user can access cloud-based applications including a calendar application 228). As shown above, Perret receives content from cloud-based computing platform where the user is authenticated and established communication session with the cloud-based computing platform.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174